Citation Nr: 0002956	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-42 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for the regular aid and attendance of another 
person, or upon housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1960, and from December 1961 to September 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A hearing was held before a hearing officer 
at the RO in January 1997, and the hearing officer's decision 
was entered in February 1997.  A Video Conference hearing was 
held before the undersigned Member of the Board in May 1998.  

The appeal was last before the Board in November 1998, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
September 1999, continued to deny the benefit sought on 
appeal.

Thereafter, the appeal was returned to the Board.  


FINDINGS OF FACT

1.  Service connection is in effect for surgical absence, 
left hip joint, rated as 50 percent disabling under the 
provisions of Diagnostic Code 5254 (1999); for gastric ulcer, 
rated 20 percent disabling under Diagnostic Code 7304; and 
for bilateral defective hearing, rated noncompensable under 
the provisions of Diagnostic Code 6100. 

2.  The veteran's service-connected disabilities do not 
render him so helpless as to be unable to care for himself or 
protect himself from the dangers or hazards incident to his 
daily environment.

3.  The veteran has neither a single service-connected 
disability ratable as 100 percent disabling nor a separate 
and distinct service-connected disability ratable at 60 
percent or more.

4.  The veteran's service-connected disabilities do not 
render him substantially confined to his dwelling or 
immediate premises.  


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for the regular aid and attendance of another 
person, or upon housebound status, have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. §§ 3.350(i), 
3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).


I.  Aid and Attendance

Service connection is in effect for surgical absence, left 
hip joint, rated as 50 percent disabling under the provisions 
of Diagnostic Code 5254 of the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 
(1999); for gastric ulcer, rated 20 percent disabling under 
Diagnostic Code 7304; and for bilateral defective hearing, 
rated noncompensable under the provisions of Diagnostic Code 
6100.

Where an otherwise eligible veteran is in need of regular aid 
and attendance due to service-connected disablement, an 
increased rate of compensation is payable.  38 U.S.C.A. 
§ 1114(l).  Factors considered in determining whether a need 
for aid and attendance exists include whether an ability 
exists to keep oneself clean, dress and feed oneself, attend 
to the needs of nature, and protect oneself from the hazards 
or dangers incident to the daily environment.  38 C.F.R. 
§ 3.352(a). 

The veteran asserts, relative to his claim for SMC predicated 
on the need for the regular aid and attendance of another 
person, that he lives in a split level home that has multiple 
steps which are difficult for him to negotiate.  He also 
states that he experiences difficulty tying his shoes, and 
indicates that he must be extremely careful, lest he slip, 
when he is in the bath tub.  

When the veteran was examined by VA in 1996, the report of 
which was received in September 1996, in conjunction with his 
claim for SMC, he was found to be free of any limitation 
involving either upper extremity.  Relative to his left lower 
extremity, the veteran was noted to be completely unable to 
bear weight on his left hip as a consequence of undergoing 
hip replacement surgery.  With respect to his right lower 
extremity, he was noted to have weakness involving the same, 
owing to disuse, which "further [made] it difficult to 
ambulate".  The veteran's hearing loss was noted to be 
"severe".  It was remarked by the VA examiner that the 
veteran could only walk a distance of five feet on crutches.  
It was additionally noted that the veteran, who had a split 
level house, was restricted to one floor of the same.

The Board does not dispute, based on the report of the above-
cited 1996 VA examination, that the veteran may in fact 
experience difficulty in ambulating over the full expanse of 
his home (a split level) and especially in negotiating the 
stairs therein.  However, notwithstanding the veteran's 
conceded overall disablement, the Board must emphasize that 
an apparently major factor in the veteran's compromised 
ability to ambulate is disablement traceable to weakness 
involving his nonservice-related right lower extremity.  
Equally significant, while the Board acknowledges the 
veteran's assertion relative to difficulty tying his shoes as 
well as (based on testimony at his May 1998 hearing) pulling 
up his clothing when visiting the bathroom, it must 
respectfully point out that neither of his upper extremities 
is service-connected for any condition and, in any event, 
each upper extremity was found to be wholly free of any 
functional limitation on the 1996 VA examination.  It also 
bears emphasis that, at his May 1998 hearing, the veteran 
indicated that, while he was not certain he could exit his 
home in the event of a fire, he was "hopeful[]" that he could 
do so, possibly by descending window ladders which he was 
considering installing.  In light of the foregoing 
considerations, then, the Board is of the opinion that the 
preponderance of the evidence is against an award of SMC 
based on the need for the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.352(a).  


II.  Housebound Status

As noted above, service connection is in effect for surgical 
absence, left hip joint, rated as 50 percent disabling under 
the provisions of Diagnostic Code 5254 of the VA Rating 
Schedule; for gastric ulcer, rated 20 percent disabling under 
Diagnostic Code 7304; and for bilateral defective hearing, 
rated noncompensable under the provisions of Diagnostic Code 
6100.

Under the applicable statutory and regulatory criteria, SMC 
is payable where the veteran, in addition to having a single 
service-connected disability rated as 100 percent under the 
regular schedular evaluation, has either additional service-
connected disability ratable at 60 percent or more which is 
separate and distinct from the disability rated as 100 
percent disabling, or is substantially confined as a direct 
result of his service-connected disabilities to his dwelling 
and immediate premises and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).

The veteran contends that, owing to impairment associable 
with his several service-connected disabilities, he is 
essentially confined to his immediate premises.  He contends 
that he therefore qualifies for SMC based upon housebound 
status.  In considering the veteran's claim for such benefit 
on a purely statutory basis, the Board would observe that the 
maximum schedular evaluation allowable for his left hip 
disability (his schedularly most disabling service-related 
condition) would be only 90 percent, in consideration of 
extremely unfavorable ankylosis involving the joint pursuant 
to the provisions of Diagnostic Code 5250 (1999).  However, 
dissuasive of any notion that the veteran's left hip joint is 
fixed in ankylosis of any character, the Board observes that 
the veteran was found to yet retain "minimal" motion in the 
joint when he was seen for VA outpatient treatment in July 
1998.  In light of such consideration, which negates any 
notion of left hip disability of sufficient disablement as to 
warrant a 100 (or even 90 percent) rating, entitlement to SMC 
based upon housebound status on a purely statutory basis is 
not in order.

In the alternative, SMC predicated on housebound status might 
be awarded, in accordance with the pertinent above-cited 
provisions of 38 C.F.R. § 3.350(i), if the veteran is shown 
to be factually housebound, i.e., substantially confined as a 
direct result of his service-connected disabilities to his 
dwelling and immediate premises and it is reasonably certain 
that the service-connected disablement and resultant 
confinement will continue throughout his lifetime.  In this 
regard, however, while the Board acknowledges the veteran's 
inferred contention that, owing to impairment associable with 
his several service-connected disabilities, he is essentially 
confined to his immediate premises, it cannot overlook the 
consideration that, at his May 1998 hearing, he alluded to 
the possibility, despite his apparently routine use of a 
wheelchair, of volunteering to do work at his "church" or 
"maybe a hunger center" or possibly even "at the VA".  In the 
course of the same hearing, the veteran further indicated 
that he was able to ambulate with "crutches on a limited 
basis", such as is necessary to get into a "car or vehicle".  
These latter considerations, in the Board's view, serve to 
negate any inference that the veteran is factually 
housebound, i.e., substantially confined as a direct result 
of his service-connected disabilities to his dwelling and 
immediate premises pursuant to the pertinent aspect of 
38 C.F.R. § 3.350 set forth above.  Inasmuch, therefore, as 
the veteran does not qualify for the claimed SMC on either a 
statutory or factual basis, entitlement to SMC at the rate 
provided by 38 U.S.C.A. § 1114(s) is denied.  38 U.S.C.A. 
§§ 1114(s), 5107; 38 C.F.R. § 3.350(i).


ORDER

Special monthly compensation based upon the need for the 
regular aid and attendance of another person, or upon 
housebound status, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

